Title: To Thomas Jefferson from William Strickland, 16 July 1798
From: Strickland, William
To: Jefferson, Thomas


          
            Dear Sir/
            York July 16th: 1798—
          
          Your letter of the 23d. of March last I had the pleasure of receiving some time since; but deferred answering it till I could give some account of my success in cultivating the seeds you were so obliging as to send me last year.—
          I am sorry to find that my letter of the 4th: of June 97. has fallen into the hands of the plunderer, a fate that has attended several letters I sent by the same conveyance as well as others written at different times; I do not know that the loss is of any moment, as it contained little beyond acknowledgement of the receipt of the seeds which accompanied your letter of March 12th: 97; except an answer to the request you made that I would give you some farther information respecting the ice-caves, as you had enquired concerning them without success; They were mentioned to me in company at Winchester in Virginia by a Gentleman who said he had been at them but a short time before; I am not certain of my informant, but think it was Mr: Alex: White who resides near that place, or they were mentiond in his company; You no doubt are acquainted with him, & I am pretty confident that you will obtain from him the information you are in want of. I have lately read a new publication; Travels in Hungary by a person of the name of Townson, wherein accounts are given of Caves in the Carpathian Mountains which contain Ice in the summer time, & they are attempted to be accounted for, by the supposition that the Ice is formed in the winter in such quantities, & in situation, so far out of the reach of the sun, or the influence of the external air, that tho’ they continue in a thawing state during the summer, they are not entirely consumed till the near approach of winter, or perhaps new Ice is formed by the succeeding winter, before that of the last disappears; the Caves of Hungary are described to be of great capacity & extent, those of the Cacapon only to be small fissures or appertures in the Mountain lined with Ice; If you can prove the reality of these curious caves, I have no doubt but that you will farther investigate the nature of them.—As far as I have yet heard accounts of them they appear among the most remarkable of the Phenom[ena] of your country.—
          The seeds you sent me under the name of Varina Vetch & which in your last letter you inform me that Mr: Randolph apprehends to be an ononis hitherto undiscribed, proves to be a more valuable plant than any nondiscript would probably have turned out; in it you have what you have been so earnestly wishing for, the true winter vetch; it is the Vicia sativa in its wild state the parent of a numerous proginy of cultivated varieties,  the mere effects of the industry of man, improving upon & diverting the course of nature to their own advantage; the Parent having become so completely naturalized to your climate as to grow spontaneously, there is no reason to suppose that the cultivated descendent will not thrive equally under your ardent Sun; but should it prove otherwise there is so little difference between the winter vetch, we cultivate, & the original vetch, the spontaneous product of our fields, that in my opinion he that has the last may be satisfied, as it will answer every purpose of the other.—You may at first possibly doubt my account, but if you will examine this plant the Vicia sativa, you will find it so strongly & peculiarly marked that it cannot be mistaken; the specific character is that, the stipula, at the foot of every leaf is marked on the under side with a brown or black indented spot of about this size (•) having the appearance of being burnt; this mark cannot be mistaken & it runs through every variety of this vetch.It is remarkable what little alteration takes place in the habit of a plant from being transplanted into a new climate & then returned to its own; this vetch undoubtedly of European origin and probably carried by accident into Virginia many ages since, unless it be the cultivated variety, which having sometime experienced the farmer’s care in that country & afterwards having been neglected has, if I may be allowed the expression, degenerated into what it was originally formed, seems to have suffered no alteration in its nature by the great change; it flowerd in the middle of May with the wild vetch in neighbouring field, & in the last week in June both ripend their seed together; & the unwillingness of plants to change their habits is exemplified in the wild Pea, & Buffalo clover you sent me. These are undoubtedly Americans tho they belong to families of plants extremely numerous in the old world, & they shew strong dislike to our chilly & humid atmosphere; they have grown indeed, but made such little progress, as yet to have indicated no inclination for flowering; it cannot therefore yet be ascertained what they are.—From this accidental proof of the Vicia sativa thriving so well with you I am in hopes, that some others of the papilionacious tribe which I have sent you may prosper equally well as under emigration; some other varieties I may possibly have it in my power to send to you.
          I am glad to find that you approve of the little treatise on manures which I sent you; it is held here to be an ingenious performance, & to unfold the effects & mode of operation of manures on vegitation more fully & more scientifically than any former publication; nothing else on any subject connected with rural improvement has been since published worthy of your inspection otherwise I should have had pleasure in presenting it to you.
          I am much obliged to you for the seed of the Wabash melon, any thing  new or interesting as objects of cultivation or ornament will always be acceptable; the seed I have not yet received, but it will be taken care of by the President of the Board for me; your model of the mould board cannot but be acceptable; when I saw it at Montecello it struck me as formed upon the truest and most mechanical principle of any I had seen; whenever I start again as a farmer, & it may not be long first, I shall undoubtedly follow your plan of a plough; I have an exact drawing of it which I took when with you, as well as a small model, which I prize much, as having been the work of your own hands presented to me.
          I called upon Faden about two months since concerning your map; his map of S: America is not yet finished; yours therefore is still in his Hands.—
          Attached as I am to a country life & rural improvements & sensible as I am, that these do not sufficiently attract the attention of your country men, for the real & substantial good of the State, I am sorry to find, that from a situation in which your example would have done much, & your knowledge & taste done more in correcting those habits, the Station which you now fill, will so frequently call you away, & be likely to interrupt that system of agricultural improvement which you had adopted on your farms, & those embellishments of your domain which you had planned, & for which your situation in a country surpassed by none in natural luxuriance of soil, in grandure & variety of feature, held out such great temptations & promised such ample reward—But your country has destined you to occupy a more important station in a period the most important & eventful, to that decree therefore you must submit, ballancing the good that may be performed in an office so honourable & conspicuous, against the loss of personal comforts & the sacrifice of favourite pursuits. I wish, who am situated so much nearer than yourself to the interesting scenes that are acting on the eventful theatre of Europe (tho perhaps not equally well acquainted with the secret springs that give life to the Drama) that I could form a reasonable conjecture on the time, when we might again recline on the lap of Peace, & again forging our Swords into plowshares might sow our crops without the apprehension of an enemy reaping the harvest or the dread of a taxation that may damp the ardor of improvement, or make the Husbandman tremble for the consequences of his exertion; but the storm no longer confined to our side of the Atlantic seems at length louring on yours, & you may unfortunately soon feel, what we feel now; the day of Peace seems still far removed.You cannot but know that an insurrection of a portentous aspect is now raging in Ireland & foreign assistance alone appears wanting for it to proceed to any length the promoters of it may chuse; & foreign assistance it is not impossible to procure.—
          
          Our neighbours bending all their powers to injure us after shutting us out of many of the Ports of Europe, are now attempting to exclude us from many of those of Asia & Africa, & a most important step towards this they have accomplished in the recent capture of Malta. This mass of fortifications which once withstood the Turks in a seige of many months when in the Zenith of their glory, & from before which they were compelled to retire with defeat & disgrace, has submitted in the best state of defence & preparation to France without an effort; They have thus obtained possession of the Key of the Lavant, & probably will endeavour to turn the lock against our entrance. In the midst of a prospect in many instances gloomy & unpropitious we have still our Navy to rely on, which like an individual gaining additional strength & bodily powers from a temporary illness, has acquired additional energy & additional inducements to discipline & exert[ion] from a temporary derangment & misconduct; to it we can still look with confidence to bear us thro our difficulties, & the world may still be protected by it against the inordinate pretentions & the inordinate ambition of our Neighbours.—
          The mysterious expedition of Buonoparte still keeps us in suspence, he has not been heard of since quitted Malta about the 14th: of last month; by his preparations & equipment his plans are of no ordinary import; but as to what they may be the conjectures of the publick are as wide asunder as East & West; the most prevailing opinion however is, that having read of an Alexander, a Zinghis or a Tamerlane, he is willing to try whether at the end of the eighteenth century they may not be rivalled or surpassed in feats beyond previous calculation.—
          I shall always be happy to hear of your welfare & be of any service to you in my power; these the hospitality & civilities I received from you during my short stay at Montecello would require, independent of the esteem & respect attached to a character distinguished for liberality & science. I beg my best Respects to Mr: Randolph, who I hope will pardon me for a botanical difference of opinion with him; & also to Miss Jefferson & I am with sincere regard
          Dear Sir Yours very sincerely & faithfully
          
            Wm: Strickland
          
        